ORDER
PER CURIAM.
AND NOW, this 26th day of February, 1993, the Petition for Allowance of Appeal is granted. The decision of the Commonwealth Court is reversed and the matter is remanded to the Commonwealth State Employes’ Retirement Board for a determination consistent with Glancey v. Commonwealth State Employes’ Retirement Board, 530 Pa. 481, 610 A.2d 15 (1992).
Mr. Chief Justice NIX and Mr. Justice FLAHERTY join in this Order but continue to adhere to the views expressed in the Dissenting Opinion authored by Mr. Chief Justice NIX in the Glancey case.
Mr. Justice LARSEN did not participate in the consideration or decision of this matter.